UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-53944 VIRTUAL PIGGY, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 35-2327649 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1221 Hermosa Avenue, Suite 210 Hermosa Beach, CA 90254 (Address of principal executive offices) (Zip Code) (310) 853-1949 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES ý NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESý NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:92,307,983 shares of common stock outstanding at November 7, 2012. TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION ITEM 1. Financial Statements 3 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 ITEM 4. Controls and Procedures 39 PART II OTHER INFORMATION ITEM 6. Exhibits 40 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Virtual Piggy, Inc. (A Development Stage Enterprise) Financial Statements September30, 2012 CONTENTS PAGE BALANCE SHEETS 4 STATEMENTS OF OPERATIONS 5 STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) 6to 8 STATEMENTS OF CASH FLOWS 9 NOTES TO FINANCIAL STATEMENTS 10to 29 3 Table of Contents Virtual Piggy, Inc. (A Development Stage Enterprise) Balance Sheets September 30, 2012 December 31, 2011 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts Receivable Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Computer equipment Furniture and fixtures - Less:accumulated depreciation ) ) OTHER ASSETS Deposit Patents and trademarks, net of accumulated amoritization of $9,168 and $1,622 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Notes payable, net of discount of $0 and $65,560 - TOTAL CURRENT LIABILITIES CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.0001 par value; 2,000,000 shares authorized; none issued and outstanding at September 30, 2012 and December 31, 2011 - - Common stock, $ .0001 par value; 150,000,000 shares authorized; 92,307,983 and 66,871,422 shares issued and outstanding at September 30, 2012 and December 31, 2011 Common stock subscribed - Common stock subscription receivable ) - Additional paid in capital Deficit accumulated during the development stage ) ) STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to these financial statements. 4 Table of Contents Virtual Piggy, Inc. (A Development Stage Enterprise) Statements of Operations For the Three and Nine Months Ended September 30, 2012 and 2011 and For the period February 11, 2008 (Date of Inception) to September 30, 2012 (Unaudited) Three Months Three Months Nine Months Nine Months Cumulative Ended Ended Ended Ended Since September 30, September 30, September 30, September 30, Inception SALES $ $
